J-S72024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.M.J., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.D.J., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 582 MDA 2018

                 Appeal from the Decree Entered March 8, 2018
      In the Court of Common Pleas of Lancaster County Orphans' Court at
                              No(s): 2016-02380


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY SHOGAN, J.:                      FILED: JANUARY 11, 2019

       Appellant, J.D.J. (“Father”), appeals pro se from the decree granting the

petition of Lancaster County Children and Youth Social Service Agency

(“CYS”), seeking to involuntarily terminate Father’s parental rights to his

daughter, J.M.J. (“Child”), born in January of 2013, pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8) and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-

2938.1 For the reasons that follow, we affirm.

       The trial court presented the following history of this case:

             [Child] was born . . . in Lancaster County, Pennsylvania.
       Although Mother and Father were not married at the time of
       [C]hild’s birth, they maintained a relationship for the first two
       years of [C]hild’s life. The relationship between Mother and Father
       has been and continues to be extremely toxic as evidenced by the
____________________________________________


1  We note that the trial court appointed an attorney to serve as Child’s
guardian ad litem (“GAL”) as well as an additional lawyer to serve as Child’s
attorney.
J-S72024-18


     cross-filings of multiple Protection from Abuse actions (PFA’s).3
     On March 29, 2015, when [C]hild was approximately two years
     old, Mother and Father had a domestic dispute which resulted in
     the West Lampeter police being called to the home. Mother and
     Father were both charged with simple assault and the police took
     protective custody of [Child].4 The police made attempts to reach
     Paternal Grandparents to take temporary custody of [Child],
     however they were unable to reach them or any other suitable
     resource and were forced to call [CYS].

           3   May 17, 2013 filed by Mother against Father. July
           1, 2013 filed by Father against Mother. March 31,
           2015 filed by Mother against Father. August 10, 2016
           filed by Father against Mother. September 26, 2016
           filed by Mother against Father.

           4 Father was not initially charged, but after speaking
           with Mother, the officer asked Father to come to the
           station to answer some further questions. Father
           brought [Child] to the police station and after further
           investigation Father was charged and taken into
           custody and [C]hild was without a caretaker.

           [CYS] thereafter filed for physical and legal custody of
     [C]hild and the application for shelter care was granted on
     March 31, 2015. [C]hild was found to be dependent following
     hearings that took place on May 12, 2015 and May 26, 2015 after
     determining that allegations A through E on the petition for
     dependency were proven by clear and convincing evidence.5
     Mother and Father were both given a Child Permanency Plan for
     reunification (hereinafter “CPP”) at the time of the hearing.6

           5  The caseworker testified that after researching
           Father’s criminal history she inadvertently included a
           previous conviction for D.U.I. in allegation F.
           Coincidentally, the conviction was for a different
           person that shared Father’s name.

           6  This [c]ourt added a drug and alcohol goal to
           Mother’s plan and removed Father’s drug and alcohol
           goal based on the testimony presented.

           Father’s CPP included objectives to address mental health,
     to remain free of domestic violence, to remain crime free, to learn

                                    -2-
J-S72024-18


       and use good parenting skills, to be financially stable in order to
       provide for himself and his child, to obtain and maintain a home
       free and clear of hazards for himself and his child, and to maintain
       an ongoing commitment to his child. Mother’s plan included the
       same objectives with the addition of a goal to remain free of drugs
       and misuse of alcohol.

             [CYS] filed a Petition to Terminate the parental rights of
       Father and Mother on November 15, 2016. The initial termination
       of parental rights hearing was held on March 7, 2017.7 At that
       time, this [c]ourt ordered a bonding assessment to determine the
       attachments between the parties.8 The bonding assessments
       were completed and the first full hearing was held on August 15,
       2017. Additional testimony was taken on October 23, 2017 and
       November 27, 2017.

              7 The original date for the initial termination hearing
              was January 24, 2017, but was continued with the
              agreement of all parties to March 7, 2017.

              8 This [c]ourt also [o]rdered for the juvenile file to be
              incorporated into the instant matter on that date.

Trial Court Memorandum Opinion and Decree, 3/8/18, at 1-3.

       On March 8, 2018, the trial court found by clear and convincing evidence

that both Mother’s and Father’s parental rights to Child should be terminated

pursuant to section 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.

Father filed this timely appeal.2,       3     Both Father and the trial court have

____________________________________________


2 We observe Father timely filed the instant appeal on April 9, 2018. Indeed,
Father needed to file his appeal by Monday, April 9, 2018 because April 7,
2018 was a Saturday. See 1 Pa.C.S. § 1908 (stating that, for computations
of time, whenever the last day of any such period shall fall on Saturday or
Sunday, or a legal holiday, such day shall be omitted from the computation).

3 We note that Father’s attorney of record, Gerald S. Robinson, filed a petition
for leave to withdraw, which indicated that Father advised counsel that Father



                                             -3-
J-S72024-18


complied with Pa.R.A.P. 1925.4

       Father has preserved the following issue for our review:5

       A. The Court erred in Terminating Father’s parental right to the
       child in which there was evdicence [sic] that FATHER had either
       COMPLETED or has been actively working on & completing all
       goals on Father’s Permanency Plan.

Statement of Errors Complained of on Appeal, 4/9/18, at 1 (verbatim).

       Father argues that the trial court erred in terminating his parental rights

to Child. Father’s Brief at 2-20. Father contends that, although he had not

fully completed the CPP, the trial court should have considered the fact that

he had been in substantial compliance with the CPP. Id. at 2-12.




____________________________________________


no longer wanted counsel to represent him in this matter. Subsequently, the
trial court permitted counsel to withdraw.

4  Mother also filed a timely appeal from the decree terminating her parental
rights to Child, which was docketed at 575 MDA 2018. We dispose of Mother’s
appeal in a separate memorandum.

5  We note that, in his pro se brief to this Court, Father has presented six
issues for our consideration. Father’s Brief at 4-6 (unnumbered). The issues
include allegations of trial court error in admitting evidence, compliance with
the Juvenile Act and Court Rules, prosecutorial misconduct, as well as basic
challenges to the decision to terminate parental rights. Father’s Brief at 4-6
(unnumbered). However, an appellant waives issues that are not raised in
both his concise statement of errors complained of on appeal and the
Statement of Questions Involved in his brief on appeal. Krebs v. United
Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006).
Therefore, we conclude that Father has waived any issues not pertaining to
whether the evidence supported termination of Father’s parental rights to
Child due to his failure to include such challenges in his concise statement of
errors complained of on appeal. We will limit our review accordingly.

                                           -4-
J-S72024-18


     In reviewing an appeal from an order terminating parental rights, we

adhere to the following well-established standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d
1179, 1190 (2010).        If the factual findings are supported,
     appellate courts review to determine if the trial court made an
     error of law or abused its discretion. Id.; [In re:] R.I.S., 36 A.3d
     [567,] 572 [(Pa. 2011) (plurality opinion)]. As has been often
     stated, an abuse of discretion does not result merely because the
     reviewing court might have reached a different conclusion. Id.;
     see also Samuel Bassett v. Kia Motors America, Inc., ___ Pa.
     ___, 34 A.3d 1, 51 (2011); Christianson v. Ely, 575 Pa. 647,
     838 A.2d 630, 634 (2003). Instead, a decision may be reversed
     for an abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these cases.
     We observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,
     as is often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, 539 Pa. 161, 650 A.2d
1064, 1066 (1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

                                     -5-
J-S72024-18


rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained that:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004). If competent evidence supports the trial court’s findings, we will affirm

even if the record could also support the opposite result. In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). This

Court has explained that the focus in terminating parental rights under Section


                                      -6-
J-S72024-18


2511(a) is on the parent, but under Section 2511(b), the focus is on the child.

In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc).

      As previously stated, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8) and 2511(b). However,

this Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of section 2511(a). In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). As did the trial court,

we will focus upon Sections 2511(a)(8) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      * * *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                     * * *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving notice of the filing
      of the petition.


                                       -7-
J-S72024-18


23 Pa.C.S. §§ 2511(a)(8) and (b).

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for [twelve] months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.

Super. 2003). In addition, we have explained the following:

      Section 2511(a)(8) sets a 12-month time frame for a parent to
      remedy the conditions that led to the children’s removal by the
      court. Once the 12-month period has been established, the court
      must next determine whether the conditions that led to the child’s
      removal continue to exist, despite the reasonable good faith
      efforts of the Agency supplied over a realistic time period.
      Termination under Section 2511(a)(8) does not require the court
      to evaluate a parent’s current willingness or ability to remedy the
      conditions that initially caused placement or the availability or
      efficacy of Agency services.

In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (citations and quotation

marks omitted).

      We are also mindful that this Court has stated that a parent is required

to make diligent efforts toward the reasonably prompt assumption of full

parental responsibilities. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

A parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected as

untimely or disingenuous. Id. at 340.




                                     -8-
J-S72024-18


      After hearing multiple days of testimony from the parties and their

witnesses, the trial court analyzed the evidence and legal arguments in

support of termination pursuant to Section 2511(a)(8). In its opinion that

accompanied the decree terminating parental rights, the trial court offered the

following discussion of its reasoning for termination:

             At the time of the final termination hearing on November
      27, 2017, [Child] had been in [CYS’s] custody for thirty-three
      months, a period of more than one-half of [C]hild’s life. The
      totality of the record as summarized in this Opinion establishes by
      clear and convincing evidence that Father and Mother have not
      completed their respective [CPPs]. The record further supports
      that the conditions which led to placement continue to exist and
      that the termination of Father[’s] . . . parental rights would best
      serve the needs and welfare of [Child].

             The case history can be divided into two separate and
      distinct parts. The first fifteen months of [Child’s] placement was
      marked by progress with some missteps on the part of each
      parent. Nevertheless, at the time of the June 7, 2016 review
      hearing, the [c]ourt found that Father had substantial compliance
      with his CPP . . . . Father was set to begin transition visits with
      his daughter contingent upon the home being properly furnished
      and approval by the parent educator. Visits did eventually start
      in the Father’s house that summer.

             However, problems between the parents began to resurface
      after the June hearing. Mother was charged with harassment and
      public drunkenness for an incident in July, 2016 when she
      allegedly vandalized Father’s apartment. Allegations were also
      received that Father attempted to strangle Mother with a phone
      cord during an altercation that occurred in Atlantic City, New
      Jersey. These incidents came to light at an August 15, 2016
      hearing. At that time the child had been in [CYS’s] care for
      approximately seventeen months.         Because of the new
      developments [CYS] indicated that it intended to file for
      termination of parental rights and would begin the process of
      finding a permanent resource home for [Child].




                                     -9-
J-S72024-18


            Following the August hearing, the [c]ourt allowed visits
     between Father and daughter to continue at Father’s home. [CYS]
     did file a Petition to terminate the parental rights of Mother and
     Father on November 15, 2016. However, on December 6, 2016,
     before an initial hearing on the Petition could be held, Father was
     involved in an incident at his home during a visit with his child
     which caused [CYS] and this [c]ourt further concern about
     Father’s emotional stability and his ability to control his anger.
     [Child] arrived for that visit with her caseworker. There were
     noticeable scratches on [Child’s] face which Father questioned.
     The caseworker relayed that the child’s resource parents had
     advised [CYS] that the scratches were self-inflicted. Father
     became agitated and demonstrated a hostility towards the
     caseworker. He demanded the child’s immediate removal from
     the resource home. Father began questioning his daughter and
     asked her to scratch her own face to prove to the caseworker that
     his daughter would not do that. He then called EMS, and stated
     that he was not allowing the child to go back to [CYS] and would
     not allow the caseworker to leave with the child. At that time the
     caseworker called her supervisor and subsequently 911. Neither
     EMS nor the police reported to the home because Father
     eventually allowed the caseworker to leave with the child prior to
     the police arriving. This entire interaction lasted approximately
     thirty minutes. The child was present in the home and was upset
     by Father’s demeanor. Based upon Father’s conduct, [CYS]
     petitioned to return visits to [CYS] and to ensure the child’s safety.
     This [c]ourt issued an Order on December 29, 2016 granting
     [CYS’s] request and prohibiting visitation in the Father’s home
     without consent of the Agency and the Guardian ad litem. All
     subsequent visits between Father and Child have been at [CYS].

           Father’s behaviors after the December 2016 incident
     continued to deteriorate up to the time of the final termination
     hearing to such an extent that the [c]ourt questions the actual
     progress that he had allegedly made in resolving his mental
     health, anger management, and domestic violence issues as of
     the June 2016 review hearing.

            His ongoing anger and antisocial behaviors since December
     2016, directed at [CYS], caseworkers and Deputy Sheriffs during
     child visits at [CYS] in the presence of [Child], and at other times
     is well documented in the record.           He is confrontational,
     antagonistic, and defiant to [CYS] regulations. He ignores [CYS’s]
     requests and recommendations that he use his visits to spend

                                    - 10 -
J-S72024-18


     quality time with his daughter. For example, when he discovered
     [CYS] only cancelled visits if he is fifteen minutes late, he chose
     to arrive fourteen minutes late to the visits with his daughter. He
     willingly gave up time with his daughter to waste [CYS’s] time.
     More troubling is the testimony that he would often talk about the
     case with his daughter and complain about the various
     caseworkers instead of enjoying the time he was getting to spend
     with her. His various statements, promises, and actions, such as
     telling her that she would return home soon, that he would take
     her to Disneyworld for her birthday, and throwing her favorite
     shirt on the floor are incredibly confusing to a young girl and
     harmful for her emotional and mental well-being.

            The totality of the record indicates that Father has been
     unable to maintain the progress he made on his CPP. His ongoing
     behaviors directly contradict his assertion that his goals are
     completed. It is axiomatic that progress must be maintained
     before a child will be returned to a parent. Not only does he
     continue to struggle with mental health, anger, and domestic
     violence, he jeopardized his crime free objective when he was
     convicted of two summary charges for harassment of his [CYS]
     caseworker and her supervisor. He was also evicted from his
     apartment during the ongoing termination proceeding. Finally, his
     commitment objective remains incomplete and is tied directly into
     his unresolved mental health and anger issues. His conduct at
     visits is unacceptable. He fails to understand the negative effect
     his behaviors have had on his daughter. His actions contradict
     the love which he says he has for her. Father’s anger with [CYS]
     has consumed him and has alienated his child, causing her
     emotional harm and distress.

                                    * * *

           Terminating parental rights of . . . Father would best serve
     the needs and welfare of this child. Mother and Father have failed
     this child. In the thirty-three months that the child has been out
     of their care they have not been able to complete their plan
     without sabotaging each other or themselves. This child needs
     the stability and permanence that they are unable to provide.
     While parents express their love for [Child] they have been
     unwilling to put their dedication for their child at the forefront and
     have allowed their aggression towards each other, [CYS], and the
     caseworkers to take precedence. This child needs a home in which
     she can feel safe and secure. Terminating parental rights is the

                                    - 11 -
J-S72024-18


      only way that this child will be able to begin healing from the
      trauma that this extended placement has caused her. Her
      resource parents have continued to be willing and able to provide
      for her emotional, physical, and mental development and give this
      young girl the permanence she deserves.

            Based upon the entirety of the record the [c]ourt finds that
      [CYS] has met their burden under Section 2511(a)(8) in proving
      by clear and convincing evidence that the child had been removed
      from parental care for more than twelve months, the conditions
      which led to the placement of the child continue to persist, and
      that the termination of Mother and Father’s rights would best
      serve the needs and welfare of the child.

Trial Court Memorandum Opinion and Decree, 3/8/18, at 5-9 (footnote

omitted).

      Upon a careful review of the certified record, we conclude that the trial

court aptly discussed the evidence pertaining to the requirements of section

2511(a)(8). It is undisputed that Child has been removed from parental care

for more than twelve months.       Furthermore, the conditions that led to

placement of Child continue to exist. There is ample, competent, clear and

convincing evidence in the record to support the trial court’s determination

that Father has not demonstrated any ability to remedy the circumstances

which led to Child’s placement, nor is there any indication that he could

remedy such circumstances in the foreseeable future, even with continued

services in place. Also, the record supports the trial court’s conclusion that

the termination of Father’s parental rights best serves Child’s needs and

welfare. Accordingly, we discern no abuse of discretion by the trial court, and




                                    - 12 -
J-S72024-18


affirm on the basis of its opinion, which is supported by the record and free of

legal error.

      Next, pursuant to Section 2511(b), we examine whether termination of

parental rights would best serve the developmental, physical and emotional

needs and welfare of Child. In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa.

Super. 2005). “Intangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.” Id. at 1287

(citation omitted).

      Our Supreme Court has stated the following:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). . . . In In re E.M., 620 A.2d [481,] 485 [(Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Pennsylvania courts have held that, in a termination of parental rights

case, the trial court is required to consider “whatever bonds may exist

between the children and [a]ppellant, as well as the emotional effect that

termination will have upon the children.” In re Adoption of A.C.H., 803 A.2d
224, 229 (Pa. Super. 2002) (quoting In re Adoption of A.M.R., 741 A.2d
666 (Pa. 1999) (citations omitted)). We have stated that, in conducting a

bond analysis, the court is not required to use expert testimony, but may rely


                                     - 13 -
J-S72024-18


on the testimony of social workers and caseworkers. In re Z.P., 994 A.2d
1108, 1121 (Pa. Super. 2010). See also In re K.K.R.-S., 958 A.2d 529, 533

(Pa. Super. 2008) (observing that, in analyzing a parent-child bond, neither

statute nor precedent require that a formal bonding evaluation be performed

by an expert). This Court has also observed that no bond worth preserving is

formed between a child and a natural parent where the child has been in foster

care for most of the child’s life, and the resulting bond with the natural parent

is attenuated.   In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).           In

addition, it is appropriate to consider a child’s bond with their foster parents.

In re: T.S.M., 71 A.3d at 268.

      “The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d at 763. The

panel in In re K.Z.S. emphasized that, in addition to a bond examination, the

court can equally emphasize the safety needs of the child and also should

consider the intangibles, such as the love, comfort, security, and stability the

child might have with the foster parent. Additionally, the panel stated that

the court should consider the importance of continuity of relationships and

whether any existing parent-child bond can be severed without detrimental

effects on the child. Id.

      In In re K.Z.S., this Court observed that, where the subject child had

been almost constantly separated from his mother for four years, any

relationship between the two had to be “fairly attenuated,” such that the fact


                                     - 14 -
J-S72024-18


that some bond existed did not defeat the termination of the mother’s parental

rights. Id. at 764. Based on the strong relationship that the child in In re

K.Z.S. had with his foster mother, the child’s young age, and his very limited

contact with his mother, the panel found competent evidence to support the

trial court’s termination of the mother’s parental rights, even without a

bonding evaluation.

      Furthermore, in In re: T.S.M., our Supreme Court set forth the process

for evaluation of the existing bond between a parent and a child, and the

necessity for the court to focus on concerns of an unhealthy attachment and

the availability of an adoptive home.        The Supreme Court explained the

following:

      [C]ontradictory considerations exist as to whether termination will
      benefit the needs and welfare of a child who has a strong but
      unhealthy bond to his biological parent, especially considering the
      existence or lack thereof of bonds to a pre-adoptive family. As
      with dependency determinations, we emphasize that the law
      regarding termination of parental rights should not be applied
      mechanically but instead always with an eye to the best interests
      and the needs and welfare of the particular children involved.
      See, e.g., [In the Interest of] R.J.T., 9 A.3d [1179,] 1190 [(Pa.
      2010)] (holding that statutory criteria of whether child has been
      in care for fifteen of the prior twenty-two months should not be
      viewed as a “litmus test” but rather as merely one of many factors
      in considering goal change). Obviously, attention must be paid to
      the pain that inevitably results from breaking a child’s bond to a
      biological parent, even if that bond is unhealthy, and we must
      weigh that injury against the damage that bond may cause if left
      intact. Similarly, while termination of parental rights generally
      should not be granted unless adoptive parents are waiting to take
      a child into a safe and loving home, termination may be necessary
      for the child’s needs and welfare in cases where the child’s
      parental bond is impeding the search and placement with a
      permanent adoptive home.

                                    - 15 -
J-S72024-18


            In weighing the difficult factors discussed above, courts
     must keep the ticking clock of childhood ever in mind. Children
     are young for a scant number of years, and we have an obligation
     to see to their healthy development quickly. When courts fail, as
     we have in this case, the result, all too often, is catastrophically
     maladjusted children. In recognition of this reality, over the past
     fifteen years, a substantial shift has occurred in our society’s
     approach to dependent children, requiring vigilance to the need to
     expedite children’s placement in permanent, safe, stable, and
     loving homes. [The Adoption and Safe Families Act of 1997, P.L.
     105-89] ASFA[,] was enacted to combat the problem of foster care
     drift, where children . . . are shuttled from one foster home to
     another, waiting for their parents to demonstrate their ability to
     care for the children. See In re R.J.T., 9 A.3d at 1186; In re
     Adoption of S.E.G., 901 A.2d [1017,] 1019 [(Pa. 2006)]. This
     drift was the unfortunate byproduct of the system’s focus on
     reuniting children with their biological parents, even in situations
     where it was clear that the parents would be unable to parent in
     any reasonable period of time. Following ASFA, Pennsylvania
     adopted a dual focus of reunification and adoption, with the goal
     of finding permanency for children in less than two years, absent
     compelling reasons. See, 42 Pa.C.S. § 6301(b)(1); 42 Pa.C.S.
     § 6351(f)(9) (requiring courts to determine whether an agency
     has filed a termination of parental rights petition if the child has
     been in placement for fifteen of the last twenty-two months).

In re: T.S.M., 71 A.3d at 268-269.

     Here, the trial court offered the following with regard to the analysis

under Section 2511(b):

            The Court must next consider whether the termination of
     parental rights is in the best interest of the child under Section
     2511(b). It is not a mere formality flowing from the existence of
     the other required statutory elements; rather, it is a discrete
     consideration. In re Involuntary Termination of C.W.S.M., 839
A.2d 410 (Pa. Super. 2003). Section 2511(b) centers judicial
     inquiry upon the welfare of the child rather than the fault of the
     parent. In re A.R., 837 A.2d 560 (Pa. Super. 2003). In making
     tangible dimension as well as the intangible dimension - the love,
     comfort, security and stability - entailed in a parent-child
     relationship. In re [Adoption of] T.B.B., 835 A.2d 387 (Pa. Super.


                                     - 16 -
J-S72024-18


     2003). Continuity of relationship is also important to a child. In
     the Interest of C.S., supra.

            The bond between a child and a parent is a proper matter
     to be evaluated in a termination of parental rights case. In re
     S.M.B., 856 A.2d 1235 (Pa. Super. 2004). Considering what
     situation would best serve the child’s needs and welfare, the
     [c]ourt must examine the status of the bond between the natural
     parent and the child to consider whether terminating the parent’s
     rights would destroy an existing, necessary and beneficial
     relationship. In re Adoption of T.B.B., supra. A child has the right
     to proper parenting and fulfillment of her potential in a permanent,
     healthy, and safe environment. In re J.A.S., 820 A.2d 774, 782
     (Pa. Super. 2003).

            Based upon careful review of the record and the evidence
     presented at the various hearings in this case, it is apparent to
     this [c]ourt that terminating Mother and Father’s parental rights
     is in the best interest of [Child]. The [c]ourt in reaching this
     conclusion places considerable weight on the recommendation of
     the Guardian ad litem and the attorney for the child who both
     support [CYS’s] petition to terminate parental rights.

            [Child] through no fault of her own has spent more than half
     of her young life in foster care. She was a witness to the initial
     domestic violence between her parents which led to her placement
     in [CYS] custody. She has now been without permanency for
     more than thirty-three months. She has had to adapt to three
     separate resource homes and families while her parents
     inconsistently progressed on their CPPs. Sometimes during the
     visits her parents made considerable attempts to connect with her
     and show her the love and support expected from a parent. Other
     times the visits were a source of immense stress for [Child] as
     evidenced by her behaviors following the visits with her parents.
     Sometimes the visits did not occur at all because her parents did
     not show up. [Child] has been on an emotional roller coaster and
     desperately needs stability and permanence in her life. Both
     parents have made it abundantly clear through their actions that
     they are unable to provide her with that stability.

           This [c]ourt in reaching its decision also relies on the
     bonding assessment done by Diane Edmond.10 While it is true
     that this was her first bonding evaluation, she has been a licensed
     professional counselor since 2002, performed numerous

                                    - 17 -
J-S72024-18


     biopsychosocial evaluations, and has the necessary educational
     and professional experience that qualifies her to perform a
     bonding evaluation. Through her extensive interactions with the
     parties in this case, she found that [Child] was most bonded with
     her resource parents despite the relatively short amount of time
     that the child resided with them. [Child] referred to them as her
     Mom and Dad and often initiated play and contact with them. To
     the contrary, the child displayed hypervigilance and caution when
     starting a visit with the biological parents, although eventually the
     child would warm up to them over the course of the visit.

           10Karen Jaskot who is normally retained to do bonding
           assessments in Agency cases has a conflict of interest
           as she [was] originally hired to do the parent’s
           biopsychosocial evaluations.

           The [c]ourt does not doubt that Father and Mother both love
     [Child] very much. However, the focus of this [c]ourt must be on
     what is in the best interest of the child. Mother and Father have
     demonstrated to this [c]ourt that they do not have the emotional
     maturity or stability to consistently parent this child. Moreover,
     any relationship that existed between this child and her parents is
     broken and is no longer beneficial for her. Termination of their
     rights will allow [Child] to have a conclusion to this tumultuous
     period of her life and to feel the safety and stability of an intact
     family unit.

           [Child’s] resource family has been able to provide for her
     developmental, emotional, and physical needs since they took
     over her care in February of 2017. [Child] looks to them as her
     family as evidenced by the bonding assessment in which she was
     asked to draw her family and she identified her resource parents
     instead of her biological parents. Her resource family provides her
     with the safety and stability that is essential to her developmental
     and emotional growth. While initially nervous about being first
     time adoptive parents, it is clear to this [c]ourt that the resource
     parents are well-equipped to nurture this child and give her the
     love and permanence that she deserves. [Child] is thriving in her
     current environment and deserves to remain in this home without
     disruption. The bond that exists between this child and her
     resource parents is essential and necessary to her well-being and
     terminating that connection would cause significant harm to
     [Child]


                                    - 18 -
J-S72024-18


Trial Court Memorandum Opinion and Decree, 3/8/18, at 9-12.

      Upon review of the record, the briefs of the parties, and the relevant

law, we conclude the trial court correctly determined that CYS satisfied the

burden of proof by clear and convincing evidence that the termination of

Father’s parental rights would best serve the needs and welfare of Child

pursuant to Section 2511(b). Again, we discern no abuse of discretion by the

trial court and affirm based on its opinion, which is supported by the record

and free of legal error.

      Because the trial court’s determinations are supported by competent

evidence, we conclude there was no abuse of discretion or error of law on the

part of the trial court when it terminated Father’s parental rights pursuant to

23 Pa.C.S. § 2511(a)(8) and (b).        Consequently, we affirm the decree

terminating Father’s parental rights to Child.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/11/2019




                                    - 19 -